DETAILED ACTION

 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the cargo load” in line 5 lacks clear antecedent support as plural “loads” are previously introduced.
Claim 4, “said upper beams” lacks clear antecedent basis – note similar unclear term in claim 5.
Claim 8, “said upper frame assemblies” and “said at least two base portions” in the last two lines lack antecedent basis.
Claim 9, “said at least one upper beam” bridging lines 4 and 5 and “said at least two pairs of lower beams” in line 5 lack clear antecedent basis.
Claim 10, “said upper beams of said base portion” bridging lines 4 and 5 and “the upper beams associated which each of said at least two pairs of lower beams” bridging lines 5 and 6 lack clear antecedent basis.  Note the term “which” is additionally confusing. Finally, “of a respective base portion” in the last line is indefinite and not wholly understood.
Claim 11, as referenced above, “said at least two base portions” in line 2 lacks clear antecedent basis – note a similar unclear term appears in the second to last line of the claim. Additionally, “said at least one upper beam associated which respective ones of said at least two pairs of lower beams” in lines 5 and 6 lacks clear antecedent basis.  Note the term “which” is additionally confusing. Claim 12, the referenced two pairs of lower beams on line 3 and one pair of lower beams on line 4 are somewhat confusing as it is not clear how they relate back to the lower beams previously introduced in intervening claim 3.  The referenced pallet  on line 3 is somewhat confusing as it is not clear how it relates back to the previously introduced cargo pallet.  In view of this, “said standardized aircraft cargo pellet” in line 5 lacks clear antecedent basis.  Additionally, “the respective upper beams” in line 6, “said lower beams” in line 7, “each pair of lower beams” in line 7, and “said upper beams” in line 9 lack clear antecedent basis.  Finally, “the cargo adapter” in line 9 lacks clear antecedent support – should this be the cargo adapter portion?  Note a similar unclear terms appear in the last line of the claim, line 2 of claim 13, and line 3 of claim 13.
With additional regard to claim 13, as referenced above, “said upper beams” in line 2 lacks clear antecedent basis.





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2, 6, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yandle et al. ‘027.
Yandle teaches an adapter configured to spread cargo loads (e.g. 24) to be loaded on board of a transport aircraft (paragraph 003, lines 3-4) wherein the adapter comprises a base portion (36,38,34+)  configured to be placed on a standardized aircraft cargo pallet 26 and a cargo adapter portion 42+ configured to accommodate a cargo load (24). In operation the adapter portion is mounted on top of the base portion wherein the base portion includes a lower frame assembly (36+), an upper frame assembly (34+), and at least one elastic support assembly (38+) which is arranged between the lower frame assembly and the upper frame assembly such that, in operation, the upper frame assembly is elastically supported in a vertical direction by the at least one elastic support assembly on the lower frame assembly.  
Claim 2, the device defines two base portions (36,38,34+; see figure 1) which are placed on the pallet 26 adjacent to each other and wherein the cargo adapter portion (as defined by the plural elements 42+) is mounted on top of the two base portions.  The device is configured as broadly claimed.
Claim 6, the device is configured as broadly claimed.
Claims 8, 9, and 11, elements 42 define beams as broadly claimed, and the device is configured as best understood.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yandle et al. ‘027.
Regarding claim 7, Yandle teaches all of the claimed features as discussed above regarding claim 1 but fails to specifically teach that the relied upon cargo adapter portion (i.e. elements 42+) are removably mounted as recited – the reference is silent as to the particulars of the attachment of elements 42.
It is known in the prior art to make parts separable in order to facilitate ease of replacement of a damaged part, to facilitate repair of a damaged part, or to facilitate replacement of a part with an alternative part for an alternate application, to facilitate ease of assembly etc.  Moreover, it has been held that making a fixed part removable/separable for accessibility  is not a patentable distinction – e.g. see In re Dulberg 289, F2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
	 In order to provide for ease of replacement of a damaged part and/or ease of assembly, it would have been obvious to one of ordinary skill in the art to construct the adapter portion parts 42 of Yandle such that they are removably mounted on the upper frame assembly in view of known art practices.


Claims 3-5, 10, and 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiseman, Thomas, Zhou et al. and Noe teach additional examples of related pallet systems known in the art.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616